DETAILED ACTION
This Office action is in response to amendments received 28 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 21 April 2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017206750.0 application as required by 37 CFR 1.55.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  Regarding claim 8, line 2, “an” should be changed to a.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the first connecting element and further connecting elements not being connected together constitutes new matter.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the circumferential direction of the first pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, lines 2-3, “in a circumferential direction that is perpendicular to the distance along the first pipe” is indefinite.  It is unclear how a circumferential direction, which is curved, can be perpendicular (i.e., at a right angle) to a distance along a pipe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laursen (US 2017/0022874 A1).
Regarding claim 1, Laursen discloses an exhaust lining for a motor vehicle, the exhaust lining comprising: a first pipe [2]; a second pipe [1]; wherein the first pipe [2] is arranged radially inside the second pipe [1]; an at least partially resilient one-piece first connecting element [3] disposed radially between the first pipe [2] and the second pipe [1] for holding the second pipe [1] to the first pipe [2]; the first connecting element [3] being supported on the first pipe [2] both via an end claw [11] of the first connecting element [3] and via a punctiform contact area [23] of the first connecting element [3] (wherein the sixth bend zone [23] contacts the exhaust pipe [2] along a line and thus exists along a point (i.e., is punctiform)), the first connecting element [3] being formed between the contact of the end claw [11] and the punctiform contact area [23] at a distance along the first pipe [2]; wherein the first connecting element [3] has a clamping spring [9, 15, 16, 17] in the region of an end opposite the end claw [11] which is tensioned radially between the first pipe [2] and the second pipe [1]; wherein the first connecting element [3] is mounted lying against the second pipe [1] in the form of a rocker [25] between the end claw [11] and the punctiform contact area [23] via a projection [25] of the first connecting element [3], wherein the projection [25] lies against the second pipe [1]; wherein the first connecting element [3] lies against the first pipe [2] radially inwardly via the end claw [11] and the punctiform contact area [23] on the first pipe [2]; wherein a distance B between the projection [25] and the punctiform contact area [23] corresponds to at least 1.5 times a distance A between the end claw [11] and the projection [25] (paragraphs 0069-0078, 0086, 0088-0089, 0091-0092, 0097-0098, Figures 1-6, and Figure by examiner below; wherein for disclosed angles of a=45° and b=85°, when claimed distance A is 1.0 units long, A+B is 10.551 units long, thus claimed distance  B is 9.551 units long which is more than 1.5 times A).

    PNG
    media_image1.png
    301
    666
    media_image1.png
    Greyscale

Regarding claim 3, Laursen discloses the exhaust lining according to claim 1, wherein the first pipe [2] is designed in the form of a tailpipe and the second pipe [1] is designed in the form of a tailpipe cover (paragraphs 0069 and Figure 2).
Regarding claim 7, Laursen discloses the exhaust lining according to claim 1, wherein the end claw [11] has two finger projections [13] (paragraph 0077 and Figure 1).
Regarding claim 8, Laursen discloses the exhaust lining according to claim 3, wherein a radial height H1 of the clamping spring [9, 15, 16, 17] in an relaxed, unmounted state of the first connecting element [3] exceeds a maximum radial height H2 between the end claw [11] and the projection [25] (paragraphs 0070, 0085, 0089, 0099, and Figure 1; wherein the height of the second upward wave part [24] which constitutes a height between the distal end gripping part [11] and the seventh bend zone [25] is 0.4-0.5 mm lower than the height of first upward wave part [19] and the connection end part [9] which constitutes a height of the clamping spring [9, 15, 16, 17]).
Regarding claim 9, Laursen discloses the exhaust lining according to claim 8, wherein the clamping spring [9, 15, 16, 17] has a first contact surface [16] lying against the first pipe [2] and a second contact surface [9] lying against the second pipe [1], the first contact surface [16] being formed offset from the second contact surface [9] in the circumferential direction of the first pipe [2] (paragraphs 0070, 0072-0073, and Figures 1-2).
Regarding claim 10, Laursen discloses the exhaust lining according to claim 1, wherein the first pipe, the second pipe and/or the first connecting element [3] is/are formed of sheet metal (steel strip) (paragraphs 0057, 0078, and 0109).
Regarding claim 11, Laursen discloses the exhaust lining according to claim 1, wherein in a circumferential direction of the first pipe [2] further connecting elements [3] are arranged between the first pipe [2] and the second pipe [1], the further connecting elements [3] being formed equal to the first connecting element [3] (paragraph 0069 and Figures 3-4).
Regarding claim 12, Laursen discloses the exhaust lining according to claim 11, wherein the first connecting element [3] and the further connecting elements [3] are not connected together before being arranged between the first pipe [2] and the second pipe [1] (paragraph 0070 and Figure 7; wherein the springs can be attached at their connection end [9] to the inner surface [10] of the tail pipe [1] and are not connected together).
Regarding claim 13, Laursen discloses the exhaust lining according to claim 1, wherein the clamping spring [9, 15, 16, 17] extends outwardly from the end opposite the end claw [11] in a circumferential direction that is perpendicular to the distance along the first pipe [2] (paragraphs 0072-0075 and Figures 1, 2, 4, and 7; wherein the clamping spring [9, 15, 16, 17] portion extends outwards from the first downwardly extending wave part [16] to the connection end part [9] in a radial direction which is perpendicular to the distance along the first pipe [2] and also extends in a circumferential direction around the exhaust pipe [2] (see Figure 4)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Laursen.
Regarding claims 14-15, Laursen discloses the exhaust lining according to claim 1, wherein the distance B between the projection [25] and the punctiform contact area [23] corresponds to at least 3 or 4 times a distance A between the end claw [11] and the projection [25] (paragraphs 0092, 0097-0098, Figure 6, and Figure by examiner above; wherein for disclosed angles of a=45° and b=85°, when claimed distance A is 1.0 units long, A+B is 10.551 units long, thus claimed distance  B is 9.551 units long which is more than 3 or 4 times A).  Additionally, Laursen discloses the angles (a, b) of the seventh bend zone [25] and the distal end gripping part [11], which directly affect the aforementioned distances A and B (see Figure by examiner above), achieving the result of increasing the barb grip force, creating a high force for pulling off the tailpipe, and influencing the assembly force (paragraphs 0091-0098); thus a person having ordinary skill in the art would have recognized that the angles of the seventh bend zone and the distal end gripping part and/or the distances A and B are result-effective variables.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the .

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Regarding pages 5-6 of the Remarks, the applicant argued that it is clear that there exists a gap between the inner pipe [14] and the area [21] such that there can be no rocker action formed because area [21] does not make contact with the inner pipe [14].  The examiner disagrees.  Laursen clearly and repeatedly discloses that the downwardly extending wave part [21] contacts the outer surface [14] of the exhaust pipe [2] such as in paragraph 0072 (“the second downwardly extending wave part 21 and finally barbs 13 at the distal end engages the exhaust  pipe’s outer surface 14”), paragraph 0073 (“the horizontal spring part of the downwardly extending wave parts 16, 21 rest against the outer surface 14 of the exhaust pipe 2 and provides a frictional grip against the outer surface of the exhaust pipe”), and paragraph 0086 (“[t]he second downwardly extending wave part 21 is intended for resting against the outer surface 14 of the exhaust pipe 2”).  The applicant cites Laursen’s Figure 7 for clearly showing the alleged gap.  The examiner disagrees.  Figure 7 does not show a gap; rather the Figure In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, since Laursen discloses the distal end gripping part [11] and the sixth bend zone [23] of the downwardly extending wave part [21] contacting the outer surface [14] of the exhaust pipe [2] and the seventh bend zone [25] contacting the inner surface [10] of the tail pipe (see paragraphs 0072-0073, 0077, 0086, 0089 and Figure 7), the examiner maintains that Laursen discloses the first connecting element [3] is mounted lying against the second pipe [1] in the form of a rocker [25] between the end claw [11] and the punctiform contact area [23] via a projection [25] of the first connecting element [3] as required by the claim.
Regarding page 6 of the Remarks, the applicant argued that the applicant’s clamping spring extends outwardly in a circumferential direction that is perpendicular to the distance A and B which Laursen fails to show, teach, or suggest.  The examiner disagrees.  First, the phrase “a circumferential direction that is perpendicular to the distance along the first pipe” is indefinite as outlined in paragraph 10 above.  Second, as best understood by the examiner, Laursen anticipates the claim since the clamping 
Regarding page 7 of the Remarks, the applicant argued that Laursen’s ends [9] are permanently connected to a fixed diameter structure such that Laursen does not disclose the first connecting element and further connecting elements not being connected together before being arranged between the first pipe and the second pipe.  The examiner disagrees.  The connection end parts [9] being connected to a ring member [4] (paragraph 0071 and Figures 2-4) was only one embodiment of the device.  Laursen discloses a first embodiment where the springs [3] are attached at their connection ends parts [9] to the inner surface [10] of the tail pipe [1], e.g. by welding, brazing or the like permanent attachment means (paragraph 0070 and Figure 7).  In this embodiment, the springs [3] are directly attached to the tail pipe [1] without being attached to each other.  Applicant acknowledges this embodiment on page 6 of the Remarks: “Laursen teaches to either permanently connect the ends 9 to an inner surface of tail pipe by brazing or welding or to permanently connect the ends 9 to a ring member.”  As such, Laursen anticipates claim 12.
Regarding page 7 of the Remarks, the applicant argued that Laursen teaches an A:B ratio of 1:2.3 and not 1:9.5 as purported by the examiner.  Although the applicant is arguing against claims 14 and 15, the examiner would like to point out that this 

    PNG
    media_image2.png
    233
    290
    media_image2.png
    Greyscale

Additionally, Laursen’s angles (a, b) of the seventh bend zone [25] and the distal end gripping part [11] directly correlate to the distances A and B which make up the bottom of the triangle pictured above since they are two angles of a triangle.  Changing either of these angles has a direct impact on the length of the bottom side of the triangle (i.e., A+B) and therefore a direct impact on the ratio of A:B.  To remove all doubt, Laursen discloses the angles (a, b) of the seventh bend zone [25] and the distal end gripping part [11], which directly affect the distances A and B, achieving the result of increasing the barb grip force, creating a high force for pulling off the tailpipe, and influencing the assembly force (paragraphs 0091-0098); thus a person having ordinary skill in the art would have recognized that the angles of the seventh bend zone and the distal end gripping part and/or the distances A and B are result-effective variables.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the distance B between Laursen’s projection and the punctiform contact area to correspond to at least 3 or 4 times a distance A between the end claw and the projection to achieve desired  barb grip force, pulling off force, and assembly force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746